Citation Nr: 0532410	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  97-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a gunshot wound to the abdomen and, if so, 
whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, 
Republic of the Philippines, which found that the veteran had 
not submitted sufficient new and material evidence since the 
September 1994 Board denial to reopen his claim.  In January 
1998, the veteran testified at a personal hearing at the Los 
Angeles RO.  

In February 1999, the Board issued a decision which found 
that the veteran had not submitted sufficient new and 
material evidence to reopen his claim for entitlement to 
service connection for the residuals of a gunshot wound to 
the abdomen.  The veteran appealed that decision to the Court 
of Appeals for Veterans Claims (CAVC).  In January 2001, a 
Joint Motion for Remand indicated the need for the case to be 
remanded to the Board so that the provisions of the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000) could be 
complied with.  In February 2001, the CAVC issued an Order 
consistent with the Joint Motion.  Copies of the Joint Motion 
and the CAVC's Order are in the claims folder.

In March 2002, the Board issued a Development Memorandum, 
instructing the RO to carry out needed development, 
consistent with 38 C.F.R. § 19.9(a)(2) (2002).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a consequence, this case 
was remanded by the Board to the RO for additional 
development in September 2003.  The additional development 
was carried out, and the case is before the Board for further 
appellate consideration.

The RO has also denied entitlement to service connection for 
post-traumatic stress disorder, hearing loss, tinnitus, and 
osteoarthritis related to POW status in June 2004.  The 
veteran disagreed with that decision in July 2004, and he was 
sent a statement of the case (SOC) in November 2004.  
However, he did not respond to the SOC with a substantive 
appeal (VA Form 9).  Therefore, these issues are not 
currently before the Board for appellate consideration.

The issue of entitlement to service connection for the 
residuals of a gunshot wound to the abdomen is addressed in 
the Remand portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen his 
request for service connection for the residuals of a gunshot 
wound to the abdomen in September 1994.

2.  Evidence submitted since the September 1994 denial is 
relevant to and probative of the question of whether the 
veteran's gunshot wound was aggravated by his service, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for the residuals of a gunshot wound to the 
abdomen has been submitted.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1105 (2000 & 2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In the present case, the veteran filed his claim to reopen in 
January 1996.  A rating action was issued in May 1996.  After 
that rating action was issued and following a remand from the 
CAVC, the RO provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA in VCAA letters dated in November 
2003 and March and November 2004.  He was then sent a 
supplemental statement of the case (SSOC) in February 2005, 
which contained the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  This notice clearly 
included the "fourth element" of the notice; that is, that 
the veteran could submit any evidence relevant to his claim.  

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the notice and 
assistance requirements described above.

Applicable Laws and Regulations

Pursuent to 38 U.S.C.A. § 5108 (West 2002), if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The regulation governing the reopening of claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  According to 38 C.F.R. § 3.156(a) (2000), 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The veteran has contended that he sustained a gunshot wound 
to the abdomen when he was accidently shot during a raid by 
Philippino guerrillas when he was imprisoned by the Japanese 
during a period when he was not in creditable active military 
service.  He states that his subsequent period of active 
service aggravated the gunshot wound residuals; as a 
consequence, he asserts that he now suffers from numerous 
disabilities, such as abdominal pain, pleural effusions, and 
chest pain.  

The evidence which was of record when the Board considered 
this case in September 1994 included the service medical 
records.  At the time of his entrance onto active duty, his 
abdominal viscera were reported as normal.  In August 1948, 
he was hospitalized with complaints of recurrent attacks of 
pain in the left lower quadrant of the abdomen with 
persistent pyuria and albuminuria.  In October 1948, he was 
transferred to another hospital.  He remained hospitalized 
until January 1949.  He complained of left lower chest pain.  
There was X-ray evidence of pleural thickening; no other 
basis for the pain was identified.  By his discharge, he was 
asymptomatic, save for continuing complaints of chest pain.  
He was found to be fit to return to duty.  The final 
diagnoses were prostatitis; pyelitis; and chronic pleurisy in 
the left lower quadrant, which was found to be secondary to a 
1944 gunshot wound.

A WD Form 53 documented the veteran's creditable service from 
April 1946 to February 1949; no prior service was noted.  A 
March 1961 VA Form 3101 from the service department certified 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

An associate of the veteran stated in March 1954 that the 
veteran had been captured by the Japanese in August 1943.  A 
March 1961 affidavit from another associate stated that they 
had both been prisoners of war during World War II.  Based on 
this evidence, the Board denied entitlement to service 
connection in July 1961, finding the evidence had not 
demonstrated that the veteran's pre-existing gunshot wound 
residuals had been aggravated by his period of active 
service.

The evidence submitted subsequent to the Board's September 
1994 denial included a September 1966 statement from the 
Philippine National Red Cross, which stated that the 
"Prisoner-of-War Office" had determined that the veteran 
had qualified for Japanese Compensation.  

An October 1991 VA examination contained a diagnosis of 
status post gunshot wound.  

The record also contained a June 1992 memorandum, which noted 
that the service department had verified the veteran's 1946 
to 1949 period of service. It was further verified that the 
veteran had had no service with the USAFFE or as a recognized 
guerrilla.  In addition, his name was not on the POW 
microfiche.

The veteran also filed a claim before the Foreign Claims 
Settlement Commission of the United States.  Documents 
regarding this claim noted that in October 1954 a claim for 
compensation had been denied because the Department of 
Defense had reported that the veteran had not been a member 
of the Armed Forces of the United States for purposes of 
section 6 of the War Claims Act of 1948.

An undated medical certificate from Dr. A. indicated that the 
veteran underwent a first rib resection due to thoracic 
outlet syndrome in 1971.  Private medical records developed 
between 1995 and 1997 show that he was treated for chest 
pain, a gastric ulcer, and degenerative joint disease.

The Philippine Veterans Affairs office issued certificates in 
September 1992 and October 1995 which indicated that the 
veteran had served during World War II.  In September 1992, 
the veteran filed a claim for correction of his miliary 
record, arguing that he had had guerrilla service during 
World War II.  The service department acknowledged receipt of 
his claim and in July 1998, the service department indicated 
that there would be no change in their prior certification of 
his service.

The veteran testified at a personal hearing in January 1998.  
He stated that when he was shot in 1944, he been a member of 
the guerrilla forces and had been a POW.  

The veteran also submitted a manifesto concerning the 
treatment of Philippine veterans.  He also submitted various 
articles.  One alleged that thousands of Philippine 
guerrillas had not been properly recognized by the United 
States.  Another article discussed the use of Philippine 
documents for immigration and naturalization purposes by the 
United States.

The veteran has submitted multiple copies of many documents 
that were already of record, to include treatment records and 
affidavits from various associates.  He has continued to seek 
treatment for chest pain, arthritis, and a knee disorder.  In 
October 1999, he complained of abdominal pain that was 
probably related to urinary retention.  He was noted to have 
a bladder neck contracture.  VA records developed between 
1995 and 2002 reflected treatment for degenerative disc 
disease of the spine, a gastric ulcer, a left knee disorder, 
and hammertoes.  

In November 2002, the veteran's private physician submitted a 
statement, in which she noted the veteran's history of a 
gunshot wound to the abdomen in 1944.  The service medical 
records were reportedly reviewed and the veteran was afforded 
an examination.  It was then stated that "[a]s a result of 
this record review and examination, it is my opinion that it 
is at least as likely as not that the patient's continuing 
abdominal problems are the result of aggravation of his 
gunshot wound which occurred in the line of duty."  She 
stated that the fact that the gunshot wound was incurred in 
the line of duty was confirmed by the medical record.

In February 2003, the Army Board for Correction of Military 
Records stated that they had not heard the veteran's case 
because they do not have jurisdiction over former members of 
either the Philippine Army or the organized guerrillas in the 
Philippines.

The veteran submitted a July 30, 2002, statement from another 
private physician, which again noted that the veteran had 
sustained a gunshot wound to the abdomen in World War II.  It 
was then stated that "[h]e continues to have abdominal 
difficulties that should contribute to his disability 
rating."

In August 2003, the veteran complained of hematuria.  Testing 
revealed a probable hemorrhagic cyst.  He was also diagnosed 
with diabetes mellitus, severe peripheral vascular disease, 
left eye blindness, and hypertension.

A September 6, 2002, statement from the veteran's private 
physician again referred to his past gunshot wound.  It was 
stated that "[h]e continues to have abdominal difficulties 
complicated with acute chest pain that should entitle him to 
any disability compensation."

In August 2004, the veteran was noted to have post-traumatic 
stress disorder, a hearing loss, tinnitus, arthritis, 
arrhythmia, diabetes mellitus, arteriosclerotic heart 
disease, and renal insufficiency.  An April 2002 chest X-ray 
showed small bilateral effusions and in July 2003, he was 
noted to have hematuria due to moderate to marked prostate 
enlargement.

In May 2004, the National Personnel Records Center stated 
that a negative certification concerning guerrilla service 
had been sent to the veteran.  In February 2005, the Social 
Security Administration noted that the veteran's file had 
been destroyed.

After a careful review of the evidence of record, the Board 
finds that the evidence, to include the November, July, and 
September 2002 statements from the veteran's private 
physicians, is clearly relevant to and probative of the 
question of whether the veteran's pre-existing gunshot wound 
residuals were aggravated by his period of active duty.  
Taking this evidence as credible, for the sole purpose of the 
request to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2000).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for the residuals of a 
gunshot wound to the abdomen, the appeal, to this extent, is 
granted.


REMAND

As noted above, the evidence of record includes three 
statements from the veteran's private physicians concerning 
whether the pre-existing gunshot wound to the abdomen was 
aggravated by the veteran's period of service.  The November 
2002 statement indicated that it was "at least as likely as 
not" that the veteran's abdominal complaints were the result 
of aggravation of his past gunshot wound.  However, while the 
physician stated that an examination had been conducted, the 
report of this examination was not included with her 
statement.  In addition, no rationale for the opinion was 
provided.  Therefore, it is determined that a remand is 
warranted so that the examination report can be obtained and 
the physician can be provided with an opportunity to provide 
a rationale for the opinion expressed.

In addition, it is found that a VA examination would be 
helpful in this case.  At no time has the veteran been 
provided with a VA examination which included review of the 
claims file and provided an opinion as to the aggravation 
question.  Since the Board cannot base its decision upon its 
own medical conclusions, an examination should be conducted.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Under the circumstances, this case is REMANDED to the RO/AMC 
for the following action:

1.  The RO should contact Dr. E.D.G. of 
the Mission Medical Group, Mission 
Medical Clinic, at the address of record, 
and request that she provide a copy of 
the examination report and any clinical 
records upon which she based her November 
11, 2002, opinion.  She should also be 
asked to provide a complete rationale for 
the opinion rendered in November 2002.

2.  Following completion of the above-
requested development, the veteran should 
be afforded a complete VA examination, to 
include all specialist examinations and 
all studies deemed necessary, to answer 
the following questions:

a.  Are the veteran's abdominal scars 
consistent with a gunshot wound to 
the abdomen?  If this question cannot 
be definitely answered, it should be 
so stated, in writing, for the 
record.

b.  Based upon the entire claims 
file, to include the service medical 
records, is it more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the veteran's active period of 
service from April 1946 to February 
1949 aggravated, beyond any natural 
progression, any residuals of the 
reported 1944 gunshot wound to the 
abdomen?  The examiner should 
indicate what, if any, disorders are 
the result of any such aggravation, 
if found.

c.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

d.  Note: Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology.

e.  The claims folder must be 
reviewed in conjunction with the 
examination, and the examiner must 
indicate in the examination report 
that the entire claims folder, to 
include the service medical records, 
was reviewed.  A complete rationale 
for any opinions expressed must also 
be provided.

3.  Following completion of the above, 
the veteran's claim for entitlement to 
service connection for the residuals of a 
gunshot wound to the abdomen should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


